Citation Nr: 0127077	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  98-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
prostate disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to service connection for chronic headaches.

6.  Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to March 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in February 1998, and at 
a videoconference hearing before the undersigned Board Member 
in October 1999.  Transcripts of both hearings are of record.

This case was previously before the Board in March 2000, at 
which time it was remanded for the RO to consider additional 
evidence submitted by the veteran which was not accompanied 
by a waiver of initial consideration by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(c).  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that, in a June 2001 Supplemental 
Statement of the Case, the RO found that new and material 
evidence had been presented to reopen the acquired 
psychiatric disorder claim.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, No. 01-
7007 (Fed. Cir. Sept. 19. 2001); see also VAOPGCPREC 05-92.

In a July 2001 statement, the veteran claimed entitlement to 
an increased rating for his service-connected hearing loss.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present appeal has been completed.

2.  Service connection was denied for a stomach ulcer and 
prostatitis by a December 1965 rating decision.  The veteran 
was informed of this decision, and did not appeal.

3.  Service connection was denied for a nervous condition and 
a back disorder by a February 1976 rating decision.  Although 
the veteran submitted a timely Notice of Disagreement to this 
decision, he did not submit a timely Substantive Appeal after 
a Statement of the Case was issued, and the decision became 
final.

4.  The evidence submitted to reopen the veteran's claims of 
service connection for a stomach disorder, prostate disorder, 
and back disorder either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  The preponderance of the evidence is against a finding 
that the veteran's acquired psychiatric disorder, chronic 
headaches, and heart disease began during active service or 
are causally linked to any incident of active duty.


CONCLUSIONS OF LAW

1.  The December 1965 rating decision denying service 
connection for stomach ulcer and prostatitis is final.  
38 U.S.C.A. § 4005(c) (1964) (38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 19.153 (1965) (38 C.F.R. § 20.1103 
(2000)).

2.  The February 1976 rating decision denying service 
connection for a nervous condition and a back disorder is 
final.  38 U.S.C.A. § 4005(c) (1970) (38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 19.153 (1975) (38 C.F.R. § 20.1103 
(2000)).

3.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for a 
stomach disorder, prostate disorder, and a back disorder, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

5.  The veteran is not entitled to a grant of service 
connection for an acquired psychiatric disorder, chronic 
headaches, and heart disease.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  § 4 of the VCAA (codified as amended at 38 U.S.C. 
§ 5107(a) (West Supp. 2001)).
The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See 
Barnett, supra.  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
includes changes to the standard for determining new and 
material evidence, and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C. 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
regarding the issues on appeal that has not been obtained or 
requested by the RO.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claims, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a) by the Statements and Supplemental 
Statements of the Case.  Moreover, the record reflects that 
the veteran was advised at the October 1999 videoconference 
hearing that he had to submit competent medical nexus 
evidence in order to substantiate his claims.  In addition, 
the record reflects that the RO addressed the applicability 
of the VCAA by correspondence sent to the veteran in March 
2001.

The record reflects that the veteran underwent a VA medical 
examination in regard to his acquired psychiatric disorder 
claim which addressed the etiology thereof.  For the reasons 
stated below, the Board finds that there is no reasonable 
possibility that any additional development, to include 
obtaining a medical examination or opinion, would 
substantiate the veteran's headaches and/or heart claims.  
Accordingly, the Board concludes that any duty to assist and 
duty to notify has been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


General Background.  The veteran's service medical records 
reflect that his spine, psychiatric condition, as well as his 
heart, lungs and chest, were all clinically evaluated as 
normal on his June 1953 enlistment examination.  Records 
dated in September 1953 note that the veteran complained of 
right quadrant pain.  No disease was diagnosed at that time.  
Records dated that same month also note complaints of pain in 
the foot and groin.  In November 1953, he complained that his 
head was hurting from an injury sustained in his early youth.  
Specifically, he recounted that a brick chimney fell over and 
hit the back of his head when he was 8 or 9.  It was noted 
that he had a well-healed, large, "V-shaped" scar over the 
right occipital area.  Records dated later that same month 
noted that the veteran reported that he fell off a truck in 
the morning.  He was found to be mobilized, and able to walk 
well.  Subsequent records from June 1954 reflect that the 
veteran complained of a headache for two weeks.  Records from 
March 1956 reflect that the veteran underwent a mental 
hygiene consultation.  The veteran's pre-service history was 
summarized, and it was noted that he had been very 
disappointed with the service, had not made good adjustments 
in the service, and had had 3 court martials.  It was also 
noted that the veteran wanted to get out of the service, and 
that his company wanted to be rid of him.  An attached 
statement noted, in part, that the veteran was reportedly 
"nervous," and "on the verge of cracking up."  Evaluation 
at closing was that the veteran was able to handle the 
situation.  There was no psychiatric diagnosis.  On his March 
1957 separation examination, the veteran's spine, psychiatric 
condition, as well as heart, lungs and chest, were all 
clinically evaluated as normal.  However, it was noted that 
he had an appendectomy, right lower quadrant scar.

Additional records are on file, dated in October 1961, which 
show a diagnosis of duodenal ulcer, and that the veteran 
underwent a vagotomy and pyloroplasty.  Subsequent records 
dated in August 1962 show a diagnosis of psychophysiologic 
gastrointestinal reaction, which was treated and improved.

In September 1963, the veteran submitted a claim of 
entitlement to service connection for ulcers, which he 
contended were incurred in November 1953.

The record reflects that the veteran was hospitalized at a VA 
facility in September 1963 "for the third time," 
complaining of painful urination of five days duration.  
Discharge diagnoses were prostatitis, chronic, improved; and 
passive-aggressive personality type disorder, improved.

The veteran underwent another period of VA hospitalization 
from October to November 1963, with a chief complaint of left 
lower quadrant pain.  Discharge diagnoses were passive-
aggressive personality type disorder, improved; and 
psychophysiologic disorder gastrointestinal reaction, 
improved.

Another period of VA hospitalization followed in March 1964.  
Discharge diagnoses were psychophysiologic gastrointestinal 
reaction, improved; and acute prostatitis, improved.

The veteran underwent another period of VA hospitalization 
from August to September 1965.  Discharge diagnoses were 
psychophysiologic gastrointestinal reaction; and chronic 
prostatitis with possibility of acute flare-up.

None of the above reports of VA hospitalization related any 
of the veteran's complaints to his period of active service.

In December 1965, the veteran underwent a VA medical 
examination.  No significant abnormalities were found with 
respect to the veteran's head, face, neck; nor with his 
cardiovascular system.  Examination of the musculo-skeletal 
system noted scars on the left rectum, and right lower 
quadrant.  No back disability was noted at that time.

Service connection was denied for duodenal ulcer and 
prostatitis, among other things, by a December 1965 rating 
decision.  It was determined that these conditions had no 
relationship to service.  The veteran was informed of this 
decision, and did not appeal.

Following the December 1965 rating decision, various private 
medical records were added to the file which covered a period 
from 1958 to 1975, and show treatment for various medical 
problems.  Among other things, records from September 1958 
reflect that the veteran complained, in part, of a headache.  
It was noted that he had fallen on his head as a child.  
Records from September 1960 note complaints of chest pain.  
However, records dated from 1958 to 1961 note on various 
occasions that the heart and lungs were negative.  Records 
from 1961 note findings of a duodenal ulcer.  An October 1960 
physician's statement noted, in part, that the veteran 
probably had a functional or psychiatric problem, and that he 
might also have some organic neurological disease.  An 
October 1961 psychologist's evaluation diagnosed the veteran 
with a compulsive personality with marked paranoid trends.  

In March 1970, the veteran was hospitalized for a painful 
left ear.  It was noted that his medical history included a 
gastrectomy for an ulcer in the past.  Evaluation of his 
cardiovascular system was negative, while his back and 
extremities were essentially negative.  Additionally, his 
heart was noted to have no murmurs and no arrhythmias.

Records from August 1970 note that the veteran's degree of 
psychiatric impairment was mild.  His medical history 
included severe headaches which had persisted since an attack 
of encephalitis, with a viral etiology, which he contracted 
on a vacation in New Mexico.  It was also noted that he had a 
previous bout of mental illness in July 1969, for which he 
was hospitalized for one week.  Following examination of the 
veteran, the examiner's impressions were: 1) hysterical 
neurosis, dissociative type with fugue state accounting for 
sexual deviation or; 2) non-psychotic organic brain syndrome 
with epilepsy, secondary to encephalitis or alcoholism, 
resulting in a temporal low seizure with sexual deviation; or 
3) depressive reaction (manic depressive illness, depressed 
type)

In September 1974, the veteran was hospitalized due to chest 
pain.  Also, he was noted to have a "muscle strain," and it 
was thought that he might be a low back syndrome type of 
individual.  However, it was observed that the veteran might 
have injured himself lifting, etc.  It was also noted that 
the veteran had had intermittent headaches, but that they 
were controlled at the present time.  Discharge diagnoses 
were: acute chest wall pain, resembling myocardial 
infarction, but probably psychogenic in origin; obesity; 
moderate essential hypertension; severe anxiety reaction; and 
chronic low back pain due to muscle strain.

In April 1975, the veteran was hospitalized for low back pain 
which originated in September 1974 when he was picking up 
pieces of castings at work.  Lumbar spine X-rays conducted 
during this hospitalization showed an irregularity on the 
upper anterior margin of the L4 vertebral body which, it was 
noted, could be residual of old trauma or residual of a 
juvenile epiphysitis.  There was also hypertrophic bony 
spurring in this area.  Myelogram was "within normal" for 
the cervical, thoracic, and lumbar regions.  Discharge 
diagnoses were lumbar strain; mild obesity; hypertension 
controlled with medication; anxiety; Jejunal peptic ulcer 
(previous Billroth I gastrectomy); and benign prostatic 
hypertrophy with prostatic calculi.

In July 1975, the veteran underwent cystoscopy, urethroscopy, 
and urethral dilatation.  Post-operative diagnosis was 
subsided hemorrhagica prostatitis.  An upper endoscopy 
(including esophagoscopy, gastroscopy, and duodenoscopy) 
performed later that same month resulted in the following 
diagnostic impressions: endoscopic Grade I esophagitis; 
severe "stomal" gastritis with superficial ulcerations and 
edematous polypoid folds accounting for the filling defect on 
the upper GI series; no chronic or marginal ulcer was found.

None of the above private medical records contained a 
competent medical opinion which related any of the veteran's 
problems to his period of active service. 

In various statements, the veteran asserted that he was 
treated for a nervous condition during service.  He also 
contended that he developed a back disability from having 
fallen off a truck during service.  Regarding his stomach 
problems, he contended that he had these problems during 
service.  He also contended that these problems were 
secondary to his nervous condition.

Also on file is a December 1975 statement from a private 
company which noted that they had employed the veteran from 
July 1957 to March 1962, at which time he was dismissed 
because of a poor attendance record.  The veteran asserted 
that his poor attendance was due to his frequent illnesses.

At a December 1975 personal hearing, the veteran essentially 
testified that he had nervous problems and stomach problems 
during service, and that he had had them ever since.  He also 
testified that he had a back injury when he fell off the back 
of a truck during service, and that X-rays were taken at that 
time.

Service connection was denied for a nervous condition and a 
back disability by a February 1976 rating decision.  It was 
found that these conditions were first noted after service 
and not related thereto.  The veteran filed a Notice of 
Disagreement to this decision in April 1976, but did not 
submit a timely Substantive Appeal after a Statement of the 
Case was issued in May 1976.

The evidence added to the file since the February 1976 rating 
decision includes various VA and private medical records 
dated from 1965 to 2001, including records apparently 
received from the Social Security Administration (SSA).  It 
is noted that these records show treatment for various 
medical problems, including the conditions that are the 
subject of this appeal.
Among other things, the additional medical records include X-
rays of the chest and lumbar spine conducted in November 
1965.  The chest X-ray showed the trachea, heart, and 
diaphragm to be normal.  The lumbar spine X-ray demonstrated 
an oblique fracture of the anterior superior portion of the 
4th lumbar centrum.  It was noted that this small fragment 
was separated approximately 2 mm from the centrum.  Also, 
there was an increased density of the margins of the fracture 
fragment, suggesting that this was an old un-united fracture.  

A November 1965 History and Physical Examination report noted 
that the veteran was working up high on some sort of furnace, 
when he fell down and struck his back on a box, then rolled 
over and fell on his leg.  The fall was a distance of about 7 
or 8 feet.  It was also noted that he had been under 
treatment for prostatitis, but that otherwise his health was 
good.  Impression was possible marked sacro-iliac sprain, and 
that he could have some fracture which was not elicited by 
the first X-ray.  Accordingly, a new X-ray was to be ordered.  

Chest X-rays conducted in March 1966 and June 1967 showed the 
heart to have normal size and shape.  Overall impression for 
both X-rays was of a normal chest.

The veteran was hospitalized from June to July 1967 due to 
headache, blurred vision, dizziness, right upper extremity 
shaking, pan and weakness.  He denied having any headache 
prior to the present complaint.  It was noted that he 
sustained a head injury at the age of 8, when a chimney fell 
and struck him on the head.  It was also noted that two weeks 
earlier he had been on a trip to New Mexico, where he had an 
episode of diarrhea and vomiting, but no fever.  Final 
diagnoses were residues of viral CNS disease (encephalitis); 
as well as questionable gout and polycythemia.

A May 1968 chest X-ray showed the heart to be normal.  That 
same month, the veteran was hospitalized for acute gastritis.

In April 1969, the veteran was hospitalized for complaints of 
low back pain.  He could not give the definite onset of his 
low back pain, but stated that it started about a month 
earlier.  Also, he stated that the low back pain radiated 
down into his groin area.  Examination of the back revealed 
bilateral costovertebral angle (CVA) tenderness.  Final 
diagnoses were prostatitis with prostatic calculi; and 
urinary tract infection.  Secondary diagnoses were obesity, 
moderate; and anxiety neurosis.

An April 1976 private medical statement noted, among other 
things, the veteran's history of low back pain since 
September 1974.  It was opined that the veteran's back pain 
was more due to his mental illness.  It was also opined that 
the veteran should not return to work because he might have 
epilepsy.  Further, it was emphasized that the veteran's back 
complaints must have a strong psychological cause, and that 
he was on strong medicine for nervousness.

A May 1976 X-ray report of the lumbar spine, with comparison 
to previous films, showed some residual pantopque in the 
lumbar subarachnoid space from myelographity, since March 
1975.  There was no evidence of post-surgical bone defect, 
and the appearance of the spine itself was noted to be 
unchanged "since before."  No fractures were demonstrated 
other than the irregularity along the anterior-superior 
aspect of the L4 body, representing a Schmorl's node type of 
deformity anteriorly.  It was opined that the veteran was 
unable to return to work at that time.  It was further opined 
that, with limited activity with no lifting, he would 
continue to have low back pain.  The examiner concluded that 
the veteran's condition was aggravated by a personal conflict 
which might be improved by psychological evaluation.  Also, 
it was noted that the veteran was taking a considerable 
amount of medication which would reduce his physical acuity.

A June 1976 private medical statement reiterated that the 
veteran had a work-related (post-service) back injury in 
September 1974, and summarized the history thereof.  It was 
also noted that the veteran had a relatively unstable 
personality, which was confirmed by previous examinations.  

An August 1976 private medical statement opined that the 
veteran's current back disorder was due to the (post-service) 
injury sustained in September 1974.

In November 1976, the veteran underwent a VA medical 
examination in conjunction with his claims for nonservice-
connected pension benefits.  His reported medical history 
included chronic prostatitis, stones in prostate in 1966; 
encephalitis virus in 1967; a nervous breakdown in 1970; a 
back injury at work in 1974; heart strain related to the back 
injury; as well as pancreatitis, and recurrence of stomach 
ulcers, in 1975.  No significant abnormalities were found on 
evaluation of the cardiovascular system.  Examination of the 
back showed no swelling, guarding, spasm, erythema, or other 
objective signs.  Nevertheless, there was an apparent 
limitation of the lumbar spine mobility.  Chest X-rays 
conducted in conjunction with this examination were negative.  
Upper GI series resulted in an impression of status-post sub-
total gastrectomy with a patent gastroduodenostomy 
anastomosis.  Diagnoses following examination of the veteran 
were: prostatism with possible calculi, moderate; of status-
post sub-total gastrectomy with a patent gastroduodenostomy 
anastomosis, with subjective sequelae; and anxiety neurosis, 
with conversion symptoms, competent.

An April 1977 VA examination for housebound status or need 
for regular aid and attendance diagnosed chronic lower back 
pain syndrome; hypertension; possible seizure disorder; and 
depression.

A May 1982 SSA examination noted that the veteran's medical 
history included degenerative joint disease of the back; 
chest pain, transient angina; and a seizure disorder.  
Regarding mental deficiency, emotional instability, or 
behavioral disorders, the veteran was noted to have 
intermittent depression which had required hospitalization at 
one time.  Overall, it was opined that the veteran would 
probably not be employable again.

A September 1982 VA general medical examination noted that 
the veteran's reported medical history included, among other 
things, a heart attack, and a coronary artery spasm in 1978.  
Further, it was noted that he had hurt his back at work when 
he was loading a heavy piece of metal into a machine, and 
that he had had problems with his back ever since.  Diagnoses 
following examination of the veteran were: arteriosclerotic 
heart disease, with history of myocardial infarction, now on 
nitroglycerin, inderal, periodically symptomatic, Class II-B; 
scar, postoperative, for gastrectomy, now healed with no 
physical findings of disabling disease noted, periodically on 
medication, and periodically symptomatic; prostatism, with 
calculi obstruction, from history, periodically symptomatic; 
and history of lumbar strain with degenerative joint disease, 
with findings now of limitation of range of motion, positive 
low back signs, periodically symptomatic.

Also in September 1982, the veteran underwent a VA 
neuropsychiatric examination, which resulted in diagnoses of 
generalized anxiety disorder and epilepsy, grand mal, from 
history.

A November 1991 X-ray of the lumbar spine resulted in an 
overall impression of degenerative spurring involving L4.

The records reflect that the veteran was treated for 
complaints of chest pain in June 1994, May 1995, and October 
1995.  In June 1994, the assessment was atypical chest pain 
with known coronary artery disease (CAD) with borderline 
thallium stress.  However, a chest X-ray conducted that same 
month showed the heart size to be normal.  In May 1995, his 
cardiac contour, great vessels, and superior mediastinal 
structures were found to be normal.  Overall, his chest was 
found to be normal.  A selective coronary arteriogram and 
left ventriculogram conducted that same month resulted in an 
overall impression of normal coronary arteries, although 
relatively small caliber.  There was no evidence of spasm or 
fixed coronary obstruction.  Left ventricle was found to be 
normal.  Records from October 1995 show assessments of 
chronic depression; atypical chest pain with normal coronary 
angiograms; near cardiac syncope with bradycardia on beta 
blockers which had been discontinued; mild elevation of 
Dilantin level with tremor; multiple psychotropic drugs and 
chronic insomnia and family problems; and past history of 
seizures.

In a July 1998 statement, D. L. H., DO, (hereinafter, "Dr. 
DLH") noted that the veteran had been under his care for a 
diagnosis of bulbar urethral strictures, and that he had had 
recurrent urethral dilations over the past several years.  In 
a subsequent statement issued in November 1999, Dr. DLH 
stated that the veteran had undergone prostate surgery and 
removal of bladder stones over the past several years by 
another urologist who had retired.  Because of all the 
manipulation of the urinary tract, the veteran had developed 
severe bulbar urethral stricture requiring frequent visits to 
Dr. DLH's office.

A December 1999 statement from a VA physician noted that the 
veteran was treated for the following conditions at the VA 
outpatient clinic: atypical chest wall pain with normal 
coronary angiogram, bulbus urethral outlet obstruction with 
extended bladder, essential tremor, chronic depression and 
psychosomatic complaints, generalized seizure disorder 
without EEG evidence, chronic middle ear effusions infection 
with hearing aids, chronic back pain with arthritis and 
spinal stenosis, previous arthroplasty of the right knee, and 
chronic hypoxemia and sleep apnea.

A January 2000 statement from A. B. D., MD (hereinafter, 
"Dr. ABD"), noted that he had treated the veteran at 
various times since 1983.  Dr. ABD stated that the veteran's 
psychiatric diagnosis included longstanding major depressive 
disorder and somatoform disorder.  Additionally, it was noted 
that he had multiple chronic and serious medical problems.  
It was Dr. ABD's opinion that it was highly probably that the 
veteran's psychiatric illness began while he was in service.

A January 2000 private hospitalization report showed final 
diagnoses of atypical chest wall pain of nonspecific 
category; major depression with hysteropsychosis; sleep apnea 
and chronic hypoxemia; chronic anxiety; alcoholism, in 
remission; chronic middle ear infection; total knee join 
replacement; pseudoparkinsonism; and past history of seizures 
in remission.  

In May 2000, the veteran underwent a VA mental disorders 
examination.  The examiner noted that the veteran's claims 
file was reviewed extensively, and summarized the contents 
thereof.  Following examination of the veteran, Axis I 
diagnoses were depression not otherwise specified, rule out 
depression secondary to general medical condition or 
medications; and history of alcohol dependence in sustained 
full remission.  Axis II diagnosis was mixed personality 
disorder with antisocial and paranoid features.  In an 
addendum, the examiner noted that following the examination, 
the staff had informed him of several phone calls received 
from the veteran.  Per staff, the veteran reportedly claimed 
that he was told that he would not receive a favorable review 
because of his income.  The examiner stated that this was 
false.  Additionally, it was noted that the veteran 
complained of frequent interruptions.  The examiner stated 
that this was untrue, as the examination was greater than 1 
and 1/2 hours without any interruptions.  Lastly, it was 
reported that the veteran complained that the examiner 
informed him that he (the veteran) would not be compensated 
due to alcohol use.  The examiner stated that this was also 
untrue.  Moreover, the examiner stated that the veteran was 
informed that his alcohol use complicated his psychiatric 
diagnosis.  The veteran was also informed that the examiner 
rendered a diagnosis, but did not make compensation and 
pension decisions.  Further, the examiner noted that these 
complaints and distortions were consistent with the diagnosed 
condition at Axis II.

In a subsequent June 2000 addendum, the examiner noted that 
he had reviewed his May 2000 VA examination report.  
Considering all the evidence, including a letter from Dr. 
ABD, it was the examiner's opinion that the veteran suffered 
from a mixed personality disorder with antisocial and 
paranoid features.  Further, the examiner opined that the 
veteran's current depression was not likely to have been 
incurred or aggravated by his active military service.  The 
examiner stated that the veteran's psychiatric complaints 
during service of anger and poor sleep did not meet the DSM-
IV criteria for any Axis I diagnosis, and were experienced in 
the context of alcohol dependence as well as psychosocial 
stressors including incarceration and his wife's infidelity.

Records from June 2001 reflect that the veteran was being 
treated for various medical problems, including but not 
limited to, atypical chest pain, not cardiac in etiology; 
severe headache history, possibly migrainous in origin; 
hypertension; benign prostatic hypertrophy; anxiety disorder; 
recurrent depressive disorder; and somatization disorder.  
These records also reflect that the veteran had multiple 
active medications for his various medical problems.

Also on file are various medical records, including multiple 
VA examination reports, pertaining to the veteran's service-
connected hearing loss.  These records contain no pertinent 
findings regarding the issues currently on appeal.  

In various statements, as well as his February 1998 personal 
hearing and October 1999 videoconference hearing, the veteran 
contended that his stomach, prostate, back, headache, heart, 
and psychiatric disabilities were incurred during service.  
He contended that he injured his back, head, and prostate 
when he fell off the back of the truck during service.  Also, 
he acknowledged that he was being held in the stockade when 
this incident happened.  He contended that X-rays were taken 
following this incident, and that he was told these X-rays 
would be maintained in his record.  Further, he contended 
that he had emotional/psychiatric problems during service, 
but that an enlisted attendee would not let him see the 
psychiatrist.  This attendee reportedly told the veteran that 
he would not let the veteran get a Section 8 or a Section 9.  
In addition, the veteran described his current medical 
problems, and criticized VA's handling of his claims.

At the October 1999 videoconference hearing, the veteran's 
spouse testified that she has known the veteran since the 
1960s, and that he has had these problems since that time.  
However, she acknowledged that she was not acquainted with 
the veteran during his time in service.  Moreover, she 
commented on the difficulty in getting a doctor to actually 
supply a competent medical nexus opinion.

In a June 2001 Supplemental Statement of the Case, the RO 
found that new and material evidence had not been submitted 
to reopen the stomach, prostate, and back claims.  While the 
RO found that new and material evidence had been presented to 
reopen the acquired psychiatric claim, the RO proceeded to 
deny the underlying service connection claim on the merits.  
The RO also denied the claims of service connection for 
headaches and a heart disorder.



I. Stomach disorder, prostate disorder, and back disorder

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claims of 
entitlement to service connection for a stomach disorder, 
prostate disorder, and back disorder.

The additional evidence submitted since the respective last 
prior decisions on these claims consist primarily of new 
medical records concerning these disabilities.  While these 
records are new to the extent they were not on file at the 
time of the prior decisions, the Board finds that they 
pertain to the current severity of these disabilities and do 
not contribute to "a more complete picture" of the 
circumstances surrounding the origin of these disabilities.  
Moreover, there was competent medical evidence on file at the 
time of the prior decisions which confirmed that the veteran 
had these disabilities.  Thus, this additional evidence is 
cumulative and redundant of that previously of record.

The veteran's contentions that these disabilities were 
incurred in service, including his injuries from falling off 
the back of the truck, are similar to those made at the time 
of the prior decisions.  Further, the service medical 
records, which were on file at the time of the prior 
decisions, confirm that the veteran fell off a truck during 
service.  However, neither the original or the additional 
evidence reflect that any chronic disabilities were incurred 
as a result of this fall.  Consequently, the Board finds that 
this evidence is also cumulative and redundant of that 
already on file.

The Board acknowledges that the additional evidence submitted 
by the veteran includes medical records showing treatment for 
back pain in November 1965.  Moreover, the lumbar spine X-ray 
taken at that time indicated a fracture at L4.  At the time 
of the prior decision, the evidence indicated that the 
veteran's back problems began with a September 1974 work-
related injury.  Thus, this evidence indicates that the 
veteran's back disorder began at an earlier date.  However, 
the Board notes that the November 1965 records indicate that 
these back problems were due to a post-service injury, and 
contain no competent medical opinion which otherwise relates 
the disability to service.  To the extent the lumbar spine X-
ray indicates degenerative joint disease/arthritis, the Board 
notes that this does not show that it was present either 
during service or within the first post-service year.  
Consequently, the veteran would not be entitled to a grant of 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

In essence, the record reflects that the stomach, prostate, 
and back claims were previously denied because the evidence 
on file did not support a finding that these disabilities 
were incurred in or aggravated by the veteran's period of 
active service.  The Board finds that there is still no such 
evidence on file, to include competent medical nexus 
opinions.  Without such evidence, the Board finds that the 
additional evidence submitted, either by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.  In short, new and 
material evidence has not been submitted pursuant to 
38 C.F.R. § 3.156(a).

II.  Acquired Psychiatric Disorder

In the instant case, the additional evidence submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder claim includes Dr. ABD's January 2000 
opinion that the veteran's psychiatric disorder began during 
service.  No such medical evidence was on file at the time of 
the last prior decision.  Consequently, the Board finds that 
this additional evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In short, new and material evidence has been 
submitted pursuant to 38 C.F.R. § 3.156(a).

Having determined that new and material evidence has been 
presented to reopen the veteran's acquired psychiatric 
disorder claim, the Board must now address the merits of the 
underlying claim for service connection.  For the reasons 
stated above, the Board has already determined that any duty 
to assist and to notify under the VCAA, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, has been 
fulfilled in the instant case.
The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  

The veteran's service medical records confirm that he had a 
mental hygiene consultation during service.  However, no 
psychiatric diagnosis was made at that time, and the 
veteran's psychiatric condition was clinically evaluated as 
normal on his March 1957 separation examination.  

The Board notes that the only competent medical opinions to 
address the etiology of the veteran's current psychiatric 
disorder are the January 2000 opinion from Dr. ABS, and the 
May 2000 VA mental disorders examiner.  Although DR. ABS 
opined that the veteran's psychiatric disorder had been 
present since service, there is nothing to indicate that he 
reviewed the veteran's service medical records, or any of the 
medical records pertaining to his post-service psychiatric 
treatment.  Further, he gave no rationale for this opinion.  
Conversely, the May 2000 VA examiner noted that he had 
reviewed the veteran's claims folder, which included the 
service and post-service medical records.  Also, the VA 
examiner specifically noted that he had reviewed Dr. ABD's 
opinion.  Moreover, the examiner provided a rationale for his 
opinion that the veteran's current psychiatric disorder did 
not originate during service; the veteran's in-service 
symptoms did not satisfy the criteria for an Axis I 
diagnosis.

The Board acknowledged that the veteran has criticized the 
adequacy of the May 2000 VA mental disorders examination, as 
well as the physician who conducted the examination.  
However, the examiner's initial addendum reflects that he had 
no bias against the veteran, and that the examination lasted 
for 1 and 1/2 hours, without interruption.  No competent 
medical evidence is on file which specifically refutes the 
examiner's opinion.  Consequently, the Board finds that the 
VA examiner's opinion is entitled to the most weight with 
respect to this issue.  See Guerreri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (it is within the province of the Board 
to assess the credibility and weight to be attached to 
medical evidence).  

As stated above, the VA examiner opined that the veteran's 
current psychiatric disorder was not related to his period of 
active duty.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III. Headaches and Heart Disease

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for chronic headaches and 
heart disease.

The Board acknowledges that the veteran's service medical 
records reflect treatment for complaints of headaches.  
However, these records appear to indicate that it was an 
acute condition that resolved with treatment.  With respect 
to his heart disease claim, there is no indication that he 
received treatment for heart problems during his period of 
active service.  In fact, his heart was clinically evaluated 
as normal on his March 1957 separation examination.

The Board also notes that it is not entirely clear whether 
the veteran has a current headache or heart disability.  
While the post-service medical records indicate a 
longstanding history of recurrent headaches, it does not 
appear that he has been diagnosed with a migraine syndrome or 
other medical disability manifested by chronic or recurrent 
headaches.  Similarly, the records reflect that the veteran 
has been evaluated on various occasions for chest pain, but 
that testing has repeatedly shown the heart to be normal.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Inasmuch as the veteran has been treated for complaints of 
recurrent headaches, and has reported a past history of a 
heart attack, and been diagnosed with hypertension and 
arteriosclerotic heart disease, the Board will assume that 
the requirement for a current disability has been satisfied.  
However, these claims must still fail in that the evidence on 
file does not contain any competent medical nexus evidence 
relating either disability to service.  Such evidence is 
particularly necessary with respect to the instant case, 
because the June to July private hospitalization report and 
the August 1970 medical records indicate that the veteran's 
chronic headaches originated with a post-service diagnosis of 
encephalitis.  Regarding the heart disease claim, medical 
nexus evidence is necessary in that the record does not show 
treatment for any such disability until many years after 
service.  Therefore, due to the absence of any competent 
medical nexus evidence, the Board must conclude that the 
preponderance of the evidence is against these claims.

Under the VCAA, an examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d) (West Supp. 2001)); see also 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  Here, the Board has determined 
that the record contains no competent medical evidence which 
indicates that the veteran's headaches and/or heart disease 
may be associated with his service.  Therefore, the Board 
concludes that no such medical examination or opinion is 
necessary based upon the facts of the instant case.

The Board acknowledges that the September 1982 VA general 
medical examination included a diagnosis of arteriosclerotic 
heart disease.  Further, the medical records contain the 
diagnosis of hypertension.  However, neither of these 
conditions were diagnosed during service, or within the first 
post-service year.  Accordingly, the veteran is not entitled 
to a grant of service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for chronic headaches and a heart disease.  
Therefore, these claims must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra.















ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for a stomach 
disorder, prostate disorder, and a back disorder, the benefit 
sought on appeal is denied. 

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder, chronic headaches, and heart disease is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

